Citation Nr: 0926862	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-36 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II (DM II).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from November 1962 to 
January 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for hypertension.  The 
appellant submitted a notice of disagreement in August 2004 
and subsequently perfected his appeal in November 2005.

The Board notes that the appellant had previously requested a 
Decision Review Officer hearing at the RO.  In February 2006, 
however, the appellant withdrew this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to service connection for hypertension, 
to include as secondary to service-connected DM II.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

The appellant has established that he has a current diagnosis 
of hypertension.  See VA hypertension examination report, 
January 16, 2004.  

The Board notes that the appellant has been awarded 
entitlement to service connection for DM II.  See 38 C.F.R. § 
3.310(a) (2008).  

The remaining question is whether a medical nexus exists 
between the appellant's hypertension and his service-
connected DM II.  The appellant was provided a VA 
hypertension examination in January 2004.  The examiner 
stated that the onset of the appellant's hypertension was in 
2002, following his cerebrovascular accident (CVA).  
Thereafter, in August 2003, the appellant was diagnosed with 
DM II.  The examiner found that the appellant's hypertension 
was not related to his DM II.  Specifically, the examiner 
noted that as the appellant had no urine microalbumin, his 
hypertension pre-existed his DM II.  The examiner opined that 
hypertension was not related to, caused by or aggravated by 
his DM II.  See VA hypertension examination report, January 
16, 2004.

A statement from J.L.P., M.D., received in February 2005, 
stated that she had treated the appellant from March 1999 to 
April 2003.  The appellant's diagnoses included a CVA, 
hypertension, peripheral vascular disease, elevated 
cholesterol and glucose intolerance.  Dr. P. stated that the 
appellant was at risk for developing DM II, which he later 
did.  She further opined that "[i]t is widely accepted that 
any patient having either hypertension or elevated 
cholesterol or DM II is at a significantly greater risk of 
developing co-morbidities.  If one accepts the premise that 
Agent Orange increased the incidence of DM II later in life, 
then one needs to accept the same with the co-morbid 
conditions like hypertension and all other sequellae of those 
conditions, such as stroke."  See statement of J.L.P., M.D., 
February 17, 2005.

The appellant submitted an additional private medical 
statement from S.P., M.D., in January 2006.  Dr. P. stated 
that he had reviewed a "stack of documentation" from the 
appellant and went through "all of his medical history."  
In doing so, he noted the appellant's history of CVA, his 
later diagnosis of hypertension and significant bilateral 
carotid artery disease and his ultimate diagnosis of DM II 
and hyperlipidemia.  Dr. P. stated that the appellant's 
stroke caused his arteriosclerosis, which affected his right 
carotid artery, causing him to have an endarterectomy.  In 
Dr. P.'s view, arterial disease is a major and significant 
cause of the appellant's hypertension and may have also 
caused his DM II.  See statement of S.P., M.D., January 2, 
2006.

In addressing the January 2004 VA examination report, Dr. P. 
specifically addressed the VA examiner's conclusion that the 
appellant's hypertension pre-existed his DM II because he did 
not have any urine microalbumin.  Dr. P. disagreed with this 
statement, stating that there is very little scientific 
evidence to suggest that the use of urine microalbumin would 
allow the examiner to conclude that hypertension pre-existed 
his DM II.  He further opined that while urine microalbumin 
is a complication and can be a consequence of hypertension or 
DM II (or both), the VA examiner could not conclude that the 
presence of urine microalbumin is a necessity for either of 
these conditions to be diagnosed.  Id.

In the June 2009 Informal Hearing Presentation (IHP), the 
appellant's representative argued that the January 2004 VA 
examination report failed to provide an adequate rationale 
for its conclusion.  Further, the examiner failed to indicate 
whether the appellant's entire claims file was reviewed in 
conjunction with the examination.  See IHP, June 10, 2009.  
In reviewing the aforementioned evidence, the Board concurs.  
The January 2004 VA examination did not state that the 
appellant's claims file had been reviewed, nor does it appear 
that the examination was conducted by an appropriate medical 
expert.  Further, the additional evidence provided by the 
appellant fails to address the question of whether his 
hypertension is due to his service-connected DM II.  As such, 
a new VA examination must be obtained.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the appellant's claim must be remanded for a 
new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC should obtain all 
outstanding VA treatment records from 
the Milwaukee, Wisconsin VA Medical 
Center dated from July 2005 to the 
present.  If no treatment records are 
available, this should be memorialized 
in the appellant's claims file.

3.  After obtaining any outstanding 
medical evidence, the appellant should 
be scheduled for a new VA hypertension 
examination with an appropriate medical 
expert.  Pertinent documents in the 
appellant's claims file should be 
reviewed in conjunction with the 
examination and this should be so noted 
in the examination report.  The 
examiner should specifically address 
the private medical evidence of record, 
to include the two statements from 
J.L.P., M.D. and the January 2006 
statement from S.P., M.D. in providing 
an opinion as to whether it is at least 
as likely as not that the appellant's 
hypertension is proximately due to, the 
result of, or aggravated (permanently 
increased in severity beyond the 
natural progression) by his service-
connected DM II.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

